Citation Nr: 0335165	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  97-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

3.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins.

4.  Entitlement to service connection for the residuals of 
nasal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On August 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination(s):  VA rating 
examinations to determine the nature and 
severity of any diagnosed hemorrhoids, 
headaches, varicose veins, and residuals 
of nasal surgery.  The claims folder must 
be provided to the examiners for review 
in advance of the scheduled examinations.  

The physician addressing the veteran's 
service-connected headaches should be 
asked to review the relevant rating 
criteria set forth at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, and address such 
criteria in assessing the severity of the 
veteran's service-connected headaches.  
The examiner should also be requested to 
review the relevant medical evidence 
contained in the veteran's claims file, 
particularly the most recent medical 
statement dated in July 2002 from the 
veteran's private treating physician.  
The examiner should, after conducting a 
thorough examination, including any 
indicated studies or tests and after a 
review of the medical evidence, indicate 
whether the veteran's headaches are of 
such severity as to preclude him from 
obtaining or retaining gainful 
employment.  

The physician addressing the veteran's 
service-connected hemorrhoids should be 
requested to review the relevant rating 
criteria set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7336, and address such 
criteria in the typewritten examination 
report.  The examiner should also be 
requested to indicate whether or not the 
veteran currently experiences persistent 
bleeding and with secondary anemia or 
anal fissures in connection with his 
hemorrhoids.  If not, the examiner should 
so state.  The examiner should review all 
relevant medical evidence contained in 
the claims file, and address such 
evidence in the examination report.  

The physician addressing the veteran's 
service-connected varicose veins should 
be requested to review both the former 
and the current rating criteria set forth 
at 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997); and at 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).  Both sets 
of criteria should be addressed in 
discussing the severity of the veteran's 
varicose veins.  The examiner should 
review and address all relevant clinical 
treatment records in evaluating the 
veteran's varicose veins in addition to 
conducting a clinical examination of the 
veteran.  

The physician addressing the veteran's 
claimed residuals of nasal surgery should 
be requested to review the veteran's 
service medical records, particularly 
those involving his nasal surgery in or 
around February 1994.  The examiner 
should also be requested to discuss the 
nature of any nasal or breathing problem 
extant prior to service and the effects 
of the surgery the veteran underwent in 
service.  The examiner should then 
address the question as to whether or not 
any pre-existing nasal or breathing 
problem was permanently aggravated or 
increased in severity as a result of the 
surgery the veteran underwent in service.  
If not, the examiner should so state.  

With respect to all examinations, 
complete rationales must be provided for 
any opinions offered.  In addition, any 
relevant or contradictory medical 
evidence of record must be reconciled 
with any clinical findings, diagnoses, or 
opinions offered in the typewritten 
examination reports.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



